Citation Nr: 0841297	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The veteran had active service from October 1967 to June 
1970; he died in January 2005 and the appellant is the 
veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, that denied entitlement to DIC benefits.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was in 
effect for post-traumatic stress disorder (PTSD), rated as 70 
percent disabling.  Entitlement to a total rating based on 
individual unemployability due to service-connected 
disability (TDIU) was also established.  

2.  The death certificate reveals that the veteran died in 
January 2005 as a result of asphyxia due to self-inflicted 
suffocation from a plastic bag over his head (suicide).

3.  The veteran and the appellant were married in December 
2004, more than 15 years after the veteran's discharge from 
service and less than one year before the veteran's death.

4.  The veteran and the appellant were not previously married 
to each other and no children were born of the marriage, or 
born to them before the marriage.

5.  An August 2005 rating decision established service 
connection for the cause of the veteran's death, for purposes 
of entitlement to burial benefits.  


CONCLUSION OF LAW

Basic eligibility for DIC benefits as the surviving spouse of 
the veteran is not established.  38 U.S.C.A. §§ 1102, 1304, 
1541 (West 2002); 38 C.F.R. § 3.54 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks DIC benefits as the veteran's surviving 
spouse.  Service connection for the cause of the veteran's 
death has been established, and the veteran's marriage to the 
appellant is deemed valid for purposes of establishing that 
she is the surviving spouse of the veteran; however, the 
appellant's marriage to the veteran does not meet the legal 
requirements necessary to establish basic eligibility to DIC 
benefits.  

A surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation (DIC) if the marriage 
to the veteran occurred before or during his or her service.  
Death pension, Compensation, and DIC benefits will also be 
paid to a surviving spouse (1) who was married to the veteran 
for one year or more, (2) who had a child born of the 
marriage, or born to them before the marriage, or (3) in the 
case of compensation and DIC benefits, who was married to the 
veteran before the expiration of 15 years after the 
termination of the period of service in which the injury or 
disease causing the death of the veteran was incurred or 
aggravated.  38 C.F.R. § 3.54; See 38 U.S.C.A. §§ 1102, 1304, 
1541.

The facts are not in dispute.  The veteran was discharged 
from active service in June 1970.  The marriage certificate 
of the appellant and the veteran indicate that they were 
married in December 2004, over thirty years after the 
veteran's discharge from service.  No children were born of 
the marriage or from them before the marriage.  

The veteran's death certificate indicates that he died in 
January 2005, of asphyxia due to suffocation as a consequence 
of placing a plastic bag over his head.  At the time of the 
veteran's death, he was in receipt of a TDIU, and his 
service-connected PTSD was rated as 70 percent disabling.  

In August 2005, service connection was established for the 
cause of the veteran's death.  

DIC benefits are not warranted because the law and 
regulations specifically prohibit this surviving spouse from 
eligibility to these benefits because she was married to the 
veteran for less than one year, and they had no children born 
of the marriage or before the marriage.  Also, the appellant 
married the veteran over 30 years after the termination of 
the veteran's last period of service, and thus was not 
married to the veteran before the expiration of 15 years 
after the termination of the period of service in which the 
injury or disease causing the death of the veteran was 
incurred or aggravated.  Where the law is dispositive of the 
claim, the claim must be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The appellant does not meet the statutory 
and regulatory requirements to qualify for DIC.

Accordingly, the appellant does not have basic eligibility to 
DIC benefits.

To some extent, the appellant appears to be raising an 
argument couched in equity.  She essentially argues that she 
cared for the veteran in his time of need.  It is clear from 
the appellant's correspondence to the RO that she cared 
deeply for the veteran and that his untimely death has left 
her with a profound sadness.  While sympathetic to the 
appellant, the Board is nonetheless bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  This case is decided based on its 
application of this law to the pertinent facts.  See Owings 
v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171 (1992) [noting that the Court must interpret 
the law as it exists, and cannot extend benefits out of 
sympathy for a particular claimant].

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The veteran's untimely 
death is tragic, and unfortunate; however, no amount of 
notice or assistance would provide the evidence necessary to 
substantiate the appellant's claim, given that the facts are 
not in dispute, and the statutory requirements for basic 
eligibility to DIC benefits are not met.  


ORDER

Entitlement to DIC benefits as the surviving spouse of the 
veteran is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


